Title: To George Washington from Benjamin Lincoln, 8 January 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office January 8th 1782
                  
                  By the enclosed copy of a Resolve, your Excellency will observe that Congress have referred to you the determination of the questions, what Officers shall be allowed servants and what Number of them.
                  I have daily applications from Officers for order, empowering them to draw rations for their servants.  I have delayed issuing any orders to the Contractors, as I do not know who, nor what number are to be drawn for—I should be happy if your Excellency would take the matter up, and I will send for your determinations in those questions.  I have the Honor to be Dear sir Your Affectionate Hble servant
                  
                     B. Lincoln
                     
                  
               